DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claims 1 – 20 and 22 - 24 have been considered, but they are not persuasive.  In the response to the Office Action dated March 17, 2022, Applicant argues that the cavities of the prior art reference, Brown, are locations for electronic components 15, and are not stress channels that are separate and distinct from cavities that retain electronic components. Applicant points out the claims are clear that the electronics component is disposed within the cavity, not any of the stress channel(s).  Examiner agrees that the claims recite an electronics component being disposed within the cavity.  However, the claimed limitations of claims 1 and 11 do not preclude an electronic component from being disposed within a stress channel.
Further, a channel is a passageway, and can be viewed as an opening. A cavity is also viewed as an opening. Thus, based on a broadest and reasonable interpretation, Examiner has cited the second cavity 13 of Brown as a stress channel. In fact, Figures 9 - 11 of the original filed specification of the claimed invention show stress channels 138 being openings. Stress channels 138 also can be viewed as cavities based on the figures. It is well understood that Applicant can be his own lexicographer. So the term "stress channel" adds no further meaning to the word "channel" since the claims do not explain what is meant by "stress channel." Claim 1, for example, simply recites "one or more stress channels." Further, Examiner has cited the first cavity 13 of Brown as the cavity. The first and second cavities 13 are separate and distinct. Again, claim 1 recites "one or more stress channels." Examiner considers this claim limitation to be met when "one stress channel" is disclosed.
Thus, Applicant’s traversal of the instant rejection on these grounds is deemed unsuccessful.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 and 22 - 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (U.S. Patent No. 5,119,047).
Regarding claim 1, in Figure 2, Brown discloses a flexible electronics assembly, comprising: a substrate (11) comprising one or more dielectrics, wherein a cavity (13, first cavity 13) is formed within the substrate; a first ground plane (14) secured to the substrate; one or more stress channels (13, second cavity 13; "one stress channel" is disclosed, thus limitation is met--- the claim does not recite simply “stress channels” or “a plurality of stress channels”), each of which is separate and distinct from the cavity (the second cavity 13 is separate and distinct from the first cavity 13), formed through one or more portions of the substrate and the first ground plane; and an electronics component (15) disposed within the cavity. 
Regarding claim 2, Brown discloses a conductor (17) secured to the substrate (Figure 2).
Regarding claim 3, Brown discloses wherein the one or more dielectrics comprise: a first dielectric; a second dielectric secured to the first dielectric; a third dielectric secured to the second dielectric; a fourth dielectric secured to the third dielectric; and a fifth dielectric secured to the fourth dielectric (Figure 2). 
Regarding claim 4, Brown discloses wherein the cavity extends through portions of the first dielectric, the second dielectric, the third dielectric, and the fourth dielectric (Figure 2).
Regarding claim 5, Brown discloses wherein the one or more stress channels extend through portions of the second dielectric, the third dielectric, the fourth dielectric, the fifth dielectric, and the first ground plane (Figure 2).
Regarding claim 6, Brown discloses a second ground plane secured to the first dielectric; and one or more vias, which are separate and distinct from the cavity and the one or more stress channels, connecting the first ground plane to the second ground plane (Figure 2).
Regarding claim 7, Brown discloses wherein the one or more stress channels are offset from the cavity (Figure 2).
Regarding claim 8, Brown discloses wherein the one or more stress channels comprise: one or more inboard stress channels; and one or more outboard stress channels; wherein the one or more inboard stress channels are closer to the cavity than the one or more outboard stress channels (Figure 2).
Regarding claim 9, Brown discloses wherein the one or more inboard stress channels comprise: a first inboard stress channel offset from a first side of the cavity; a second inboard stress channel offset from a second side of the cavity; a third inboard stress channel offset from a third side of the cavity; and a fourth inboard stress channel offset from a fourth side of the cavity (Figure 2).
Regarding claim 10, Brown discloses wherein the one or more outboard stress channels comprise: a first outboard stress channel offset from the first inboard stress channel; a second outboard stress channel offset from the second inboard stress channel; a third outboard stress channel offset from the third inboard stress channel; and a fourth outboard stress channel offset from the fourth inboard stress channel (Figure 2). 
Regarding claim 11, in Figure 2, Brown discloses a method of forming a flexible electronics assembly, the method comprising: forming a cavity (13, first cavity 13) within a substrate (11) comprising one or more dielectrics; securing a first ground plane (14) to the substrate; forming one or more stress channels (13, second cavity 13; "one stress channel" is disclosed, thus limitation is met--- the claim does not recite simply “stress channels” or “a plurality of stress channels”), each of which is separate and distinct from the cavity (the second cavity 13 is separate and distinct from the first cavity 13), through one or more portions of the substrate and the first ground plane; and disposing an electronics component (15) within the cavity. 
Regarding claim 12, Brown discloses securing a conductor to the substrate, wherein said securing the conductor to the substrate comprises disposing the substrate between the conductor and the first ground plane (Figure 2).
Regarding claim 13, Brown discloses wherein the one or more dielectrics comprise: a first dielectric; a second dielectric secured to the first dielectric; a third dielectric secured to the second dielectric; a fourth dielectric secured to the third dielectric; and a fifth dielectric secured to the fourth dielectric (Figure 2).
Regarding claim 14, Brown discloses wherein said forming the cavity comprises extending the cavity through portions of the first dielectric, the second dielectric, the third dielectric, and the fourth dielectric (Figure 2).
Regarding claim 15, Brown discloses wherein said forming the one or more stress channels comprises extending the one or more stress channels through portions of the second dielectric, the third dielectric, the fourth dielectric, the fifth dielectric, and the first ground plane (Figure 2).
Regarding claim 16, Brown discloses securing a second ground plane to the first dielectric; and connecting the first ground plane to the second ground plane with one or more vias, which are separate and distinct from the cavity and the one or more stress channels (Figure 2).
Regarding claim 17, Brown discloses wherein said forming the one or more stress channels comprises offsetting the one or more stress channels from the cavity (Figure 2).
Regarding claim 18, Brown discloses wherein said forming the one or more stress channels comprises: forming one or more inboard stress channels; and forming one or more outboard stress channels; wherein the one or more inboard stress channels are closer to the cavity than the one or more outboard stress channels (Figure 2).
Regarding claim 19, Brown discloses wherein said forming the one or more inboard stress channels comprises: offsetting a first inboard stress channel from a first side of the cavity; offsetting a second inboard stress channel from a second side of the cavity; offsetting a third inboard stress channel from a third side of the cavity; and offsetting a fourth inboard stress channel from a fourth side of the cavity (Figure 2).
Regarding claim 20, Brown discloses wherein said forming the one or more outboard stress channels comprises: offsetting a first outboard stress channel from the first inboard stress channel; offsetting a second outboard stress channel from the second inboard stress channel; offsetting a third outboard stress channel from the third inboard stress channel; and offsetting a fourth outboard stress channel from the fourth inboard stress channel (Figure 2).
Regarding claim 22, Brown discloses wherein each of the one or more stress channels is devoid of the electronics component (Figure 2).
Regarding claim 23, Brown discloses wherein the one or more stress channels comprise a plurality of stress channels (Figure 2).
Regarding claim 24, Brown discloses wherein the one or more stress channels comprise a plurality of stress channels (Figure 2).


Allowable Subject Matter
Claim 21 is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847